DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “receiving module for receiving”, “identification module for identifying”, “association module for associating”, “generator module for generating”, and “classification module for generating” has been interpreted under 35 U.S.C. 112(f), sixth paragraph, because it uses a non-structural term “module for” coupled with functional language “receiving”, “identifying”, “associating”, “generating”, and “generating” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112(f), sixth paragraph, claims 11-19 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), sixth paragraph limitation: where receiving module corresponds to receiving unit in Fig. 6 (602), identification module corresponds to the identification module in Fig. 6 (604), association module corresponds to the association module in Fig. 6 (606), generator module corresponds to the generator in Fig. 6 (608), and classification module corresponds to the classification module in Fig. 6 (610).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 20 are allowed because a search of the prior art of record fail to anticipate or render obvious step of associating each feature to a subset of spiking neurons of a set of input spiking neurons of the spiking neural network, generating, by the input spiking neurons, spikes at pseudo-random time instants depending on a value of a feature for a given input element, and classifying an element into a class depending on a distance measure value between output spiking patterns at output spiking neurons of the spiking neural network and a predefined target pattern related to the class.
The closest art presented were U.S. PGPub. No. 20150095274 to Lamb and U.S. PGPub. No. 20180225562 to Van Der Made., where disclose the learning repeating pattern of spike timing dependent plasticity.
For claims 2-10 and 12-19, they depend on claims 1 and 11 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov